This cause is before us on petition for certiorari under Rule 34.
Petitioner challenges the correctness of the order of the Chancellor denying the motion of defendant to dismiss the bill of complaint.
The allegations of the bill of complaint show that plaintiff's cause of action (if he has any cause of action) is one for which he has clear, adequate and complete remedy at law and there are no allegations therein which require or warrant the intervention of equity.
Therefore, certiorari is granted and the challenged order is quashed with directions that the cause he transferred to the law side of the court's docket for such further proceeding as may be consistent with law and practice.
So ordered.
THOMAS, C. J., ADAMS J., and KANNER, Associate Justice, concur.